Exhibit 10.6
 


 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE AND HAVE BEEN ISSUED IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.
 
DEBT SETTLEMENT AND SUBSCRIPTION AGREEMENT
 
THIS DEBT SETTLEMENT AND SUBSCRIPTION AGREEMENT (the "Agreement") made as of the
7th day of September, 2012.
 
BETWEEN:
RVPlus Inc. (the "Company") a Delaware Corporation with an address for business
at
 
2500 Plaza 5, 25th Floor, Harborside Financial Center, Jersey City, NY, 07311,
USA
   
AND:
LMG Sales (the "Subscriber"), a Corporation with an address at 2518 West Mile 10
North, Weslaco, TX 78596 USA

 
WHEREAS:
 
A.           The Subscriber made rendered services to the Company (the
“Service”) totaling an aggregate of $38,000.00 for Goods and Services (the
“Outstanding Amount”); and
 
B.           The Subscriber has agreed to accept 380,000 shares of the Company’s
common stock (the “Shares”), as payment of the Outstanding Amount pursuant to
the terms and conditions set forth in this Agreement.
 
NOW THEREFORE THIS AGREEMENT witnesses that, for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
 
1.            Interpretation
 
1.1          In this Agreement, words importing the singular number only shall
include the plural and vice versa, words importing gender shall include all
genders and words importing persons shall include individuals, corporations,
partnerships, associations, trusts, unincorporated organizations, governmental
bodies and other legal or business entities of any kind whatsoever.
 
1.2          Any reference to currency is to the currency of the United States
of America unless otherwise indicated.
 
 
 

--------------------------------------------------------------------------------

 
 
2.            Acknowledgement of Indebtedness
 
2.1          The Company and the Subscriber acknowledge and agree that the
Company is indebted to the Subscriber in the amount of the Outstanding Amount.
 
3.            Payment of Indebtedness
 
3.1          As full and final payment of the Outstanding Amount, the Company
will on the Closing Date (as defined herein) issue to the Subscriber the Shares,
as fully paid and non-assessable, and the Subscriber will accept the Shares as
full and final payment of the Outstanding Amount.
 
4.            Release
 
4.1          The Subscriber hereby agrees that upon delivery of the Shares by
the Company in accordance with the provisions of this Agreement, the Outstanding
Amount will be fully satisfied and extinguished, and the Subscriber will remise,
release and forever discharge the Company and its respective directors,
officers, affiliates, employees, successors, solicitors, agents and assigns from
any and all obligations relating to the Outstanding Amount.
 
5.             Documents Required from Subscriber
 
5.1          The Subscriber must complete, sign and return to the Company an
executed copy of this Agreement. The Subscriber must complete, sign and return
to the Company an executed copy of this Subscription Agreement, the Accredited
Investor Questionnaires attached hereto as Schedule B (the “ Questionnaires ” )
and any other schedules attached hereto or requested by the Company, acting
reasonably.
 
5.2          The Subscriber shall complete, sign and return to the Company as
soon as possible, on request by the Company, any documents, notices and
undertakings as may be required by regulatory authorities, stock exchanges and
applicable law.
 
6.            Closing
 
6.1          Closing of the offering of the Shares (the "Closing") shall occur
on or before September 7, 2012, or on such other date as may be determined by
the Company (the "Closing Date").
 
7.            Acknowledgements of Subscriber
 
7.1          The Subscriber acknowledges and agrees that:
 
 
 

--------------------------------------------------------------------------------

 
 

 
(a)
none of the Shares have been or will be registered under the Securities Act of
1933 (the “1933 Act”), or under any state securities or "blue sky" laws of any
state of the United States, and, unless so registered, may not be offered or
sold in the United States or, directly or indirectly, to U.S. Persons, as that
term is defined in Regulation S under the 1933 Act ("Regulation S"), except
pursuant to an effective registration statement under the 1933 Act, or pursuant
to an exemption from, or in a transaction not subject to, the registration
requirements of the 1933 Act and in each case only in accordance with applicable
securities laws;
       
(b)
the Company has not undertaken, and will have no obligation, to register any of
the Shares under the 1933 Act or any other applicable securities legislation;
       
(c)
the Subscriber has received and carefully read this Agreement;
       
(d)
the decision to execute this Agreement and acquire the Shares hereunder has not
been based upon any oral or written representation as to fact or otherwise made
by or on behalf of the Company and such decision is based entirely upon a review
of any public information which has been filed by the Company with the
Securities and Exchange Commission ("SEC") in compliance, or intended
compliance, with applicable securities legislation;
       
(e)
the Subscriber and the Subscriber’s advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Company in connection with the
issuance of the Shares hereunder, and to obtain additional information, to the
extent possessed or obtainable by the Company without unreasonable effort or
expense;
       
(f)
upon the issuance thereof, and until such time as the same is no longer required
under the applicable securities laws and regulations, the certificates
representing any of the Shares will bear a legend in substantially the following
form:
         
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE AND HAVE BEEN ISSUED IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.
 
 
(g)
the Subscriber has been advised to consult the Subscriber's own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Shares and with respect to applicable resale restrictions, and it is solely
responsible (and the Company is not in any way responsible) for compliance with
applicable resale restrictions;
       
(h)
none of the Shares are listed on any stock exchange or automated dealer
quotation system and no representation has been made to the Subscriber that any
of the Shares will become listed on any stock exchange or automated dealer
quotation system, except that currently certain market makers make market in the
shares of common stock of the Company on the OTC Markets Group Inc.’s
Over-the-Counter Bulletin Board;
       
(i)
neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Shares;
       
(j)
no documents in connection with the sale of the Shares hereunder have been
reviewed by the SEC or any state securities administrators;
       
(k)
there is no government or other insurance covering any of the Shares;
       
(l)
the issuance and sale of the Shares to the Subscriber will not be completed if
it would be unlawful or if, in the discretion of the Company acting reasonably,
it is not in the best interests of the Company; and
       
(m)
this Agreement is not enforceable by the Subscriber unless it has been accepted
by the Company.

 
 
 

--------------------------------------------------------------------------------

 
 
8.            Representations, Warranties and Covenants of the Subscriber
 
8.1          The Subscriber hereby represents and warrants to and covenants with
the Company (which representations, warranties and covenants shall survive the
Closing) that:
 

 
(a)
the Subscriber is a U.S. resident;
       
(b)
the Subscriber is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the entire investment;
       
(c)
the Subscriber has made an independent examination and investigation of an
investment in the Shares and the Company and has depended on the advice of its
legal and financial advisors and agrees that the Company will not be responsible
in any way whatsoever for the Subscriber's decision to invest in the Shares and
the Company;
       
(d)
the Subscriber: (i) has adequate net worth and means of providing for its
current financial needs and possible personal contingencies, (ii) has no need
for liquidity in this investment, (iii) is able to fend for itself in the
Subscription; (iv) has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of its investment in
the Securities and the Company; and (v) has the ability to bear the economic
risks of its prospective investment and can afford the complete loss of such
investment;
       
(e)
the Subscriber understands and agrees that the Company and others will rely upon
the truth and accuracy of the acknowledgements, representations and agreements
contained in this Agreement and agrees that if any of such acknowledgements,
representations and agreements are no longer accurate or have been breached, the
Subscriber shall promptly notify the Company;
       
(f)
the Subscriber has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto
and, if the Subscriber is a corporation, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Subscription Agreement on behalf of
the Subscriber;
 
 
(g)
if the Subscriber is a corporation or other entity, the entering into of this
Subscription Agreement and the transactions contemplated hereby do not and will
not result in the violation of any of the terms and provisions of any law
applicable to, or the constating documents of, the Subscriber or of any
agreement, written or oral, to which the Subscriber may be a party or by which
the Subscriber is or may be bound;
       
(h)
the Subscriber is an ‘accredited investor’ in the United States, as that term is
defined in Rule 501 of Regulation D, promulgated by the SEC under the 1933 Act;
       
(i)
by completing the Questionnaires, the Subscriber is representing and warranting
that it is an "accredited investor" as that term is defined in Regulation D of
the 1933 Act and National Instrument 45-106 -
         
Prospectus and Registration Exemptions;
       
(j)
the Subscriber is acquiring the Securities as principal for its own account for
investment purposes only and not with a view to, or for, resale, distribution or
fractionalization thereof, in whole or in part, and no other person has a direct
or indirect beneficial interest in the Securities;
       
(k)
the decision to execute this Subscription Agreement and purchase the Shares has
not been based upon any oral or written representation as to fact or otherwise
made by or on behalf of the Company and such decision is based solely upon the
Company’s public filings with the SEC.
       
(l)
the Subscriber has duly executed and delivered this Agreement and it constitutes
a valid and binding agreement of the Subscriber enforceable against the
Subscriber in accordance with its terms;

 
 
 

--------------------------------------------------------------------------------

 
 

 
(m)
the Subscriber is not an underwriter of, or dealer in, the common shares of the
Company, nor is the Subscriber participating, pursuant to a contractual
agreement or otherwise, in the distribution of the Shares;
       
(n)
the Subscriber is not a broker or a dealer in securities, nor is the Subscriber
affiliated with any securities broker or dealer;
       
(o)
the Subscriber understands and agrees not to engage in any hedging transactions
involving any of the Shares unless such transactions are in compliance with the
provisions of the 1933 Act and in each case only in accordance with applicable
state and provincial securities laws;
       
(p)
the Subscriber understands and agrees that the Company will refuse to register
any transfer of the Shares not made in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933 Act
or pursuant to an available exemption from the registration requirements of the
1933 Act;
       
(q)
the Subscriber has the requisite knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
investment in the Shares and the Company;
       
(r)
the Subscriber is not aware of any advertisement of any of the Shares and is not
acquiring the Shares as a result of any form of general solicitation or general
advertising including advertisements, articles, notices or other communications
published in any newspaper, magazine or similar media or broadcast over radio or
television, or any seminar or meeting whose attendees have been invited by
general solicitation or general advertising; and
       
(s)
no person has made to the Subscriber any written or oral representations,




 
(i)
that any person will resell or repurchase any of the Shares,
       
(ii)
that any person will refund the purchase price of any of the Shares,
       
(iii)
as to the future price or value of any of the Shares, or
 
 
(iv)
that any of the Shares will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Shares of the Company on any stock exchange or
automated dealer quotation system.

 
8.2          In this Agreement, the term "U.S. Person" shall have the meaning
ascribed thereto in Regulation S.
 
9.            Acknowledgement and Waiver
 
9.1          The Subscriber has acknowledged that the decision to acquire the
Shares was solely made on the basis of publicly available information. The
Subscriber hereby waives, to the fullest extent permitted by law, any rights of
withdrawal, rescission or compensation for damages to which the Subscriber might
be entitled in connection with the distribution of any of the Shares.
 
10.            Representations and Warranties will be Relied Upon by the Company
 
10.1         The Subscriber acknowledges that the representations and warranties
contained herein and are made by it with the intention that such representations
and warranties may be relied upon by the Company and its legal counsel in
determining the Subscriber's eligibility to acquire the Shares under applicable
securities legislation, or (if applicable) the eligibility of others on whose
behalf it is contracting hereunder to acquire the Shares under applicable
securities legislation. The Subscriber further agrees that by accepting delivery
of the certificates representing the Shares on the Closing Date, it will be
representing and warranting that the representations and warranties contained
herein are true and correct as at the Closing Date with the same force and
effect as if they had been made by the Subscriber on the Closing Date and that
they will survive the purchase by the Subscriber of Shares and will continue in
full force and effect notwithstanding any subsequent disposition by the
Subscriber of such Shares.
 
 
 

--------------------------------------------------------------------------------

 
 
11.           Resale Restrictions
 
11.1         The Subscriber acknowledges that any resale of the Securities will
be subject to resale restrictions contained in the securities legislation
applicable to the Subscriber or proposed transferee. The Subscriber acknowledges
that the Shares have not been registered under the 1933 Act of the securities
laws of any state of the United States. The Shares may not be offered or sold in
the United States unless registered in accordance with United States federal
securities laws and all applicable state and provincial securities laws or
exemptions from such registration requirements are available.
 
11.2         The Subscriber acknowledges that restrictions on the transfer, sale
or other subsequent disposition of the Shares by the Subscriber may be imposed
by securities laws in addition to any restrictions referred to in Section 11.1
above, and, in particular, the Subscriber acknowledges and agrees that none of
the Shares may be offered or sold to a U.S. Person or for the account or benefit
of a U.S. Person (other than a distributor) prior to the end of the Distribution
Compliance Period.
 
12.           Legending and Registration of Subject Shares
 
12.1         The Subscriber hereby acknowledges that that upon the issuance
thereof, and until such time as the same is no longer required under the
applicable securities laws and regulations, the certificates representing any of
the Securities will bear a legend in substantially the following form:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE AND HAVE BEEN ISSUED IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.
 
12.2         The Subscriber hereby acknowledges and agrees to the Company making
a notation on its records or giving instructions to the registrar and transfer
agent of the Company in order to implement the restrictions on transfer set
forth and described in this Agreement. The Subscriber acknowledges that the
Shares are subject to resale restrictions in Saskatchewan and may not be traded
in Saskatchewan except as permitted by the Securities Act (Saskatchewan) (the
“Act”) and the rules made thereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
12.3         Pursuant to National Instrument 45-102 – Resale of Securities , as
adopted by the Saskatchewan Financial Services Commission, a subsequent trade in
the Shares will be a distribution subject to the prospectus and registration
requirements of applicable Canadian securities legislation (including the Act)
unless certain conditions are met, which conditions include a hold period (the
"Canadian Hold Period") that shall have elapsed from the date on which the
Shares were issued to the Subscriber and, during the currency of the Canadian
Hold Period, any certificate representing the Shares is to be imprinted with a
restrictive legend (the "Canadian Legend").
 
12.4         By executing and delivering this Agreement, the Subscriber will
have directed the Company not to include the Canadian Legend on any certificates
representing the Shares to be issued to the Subscriber. As a consequence, the
Subscriber will not be able to rely on the resale provisions of National
Instrument 45-102, and any subsequent trade in any of the Shares during or after
the Canadian Hold Period will be a distribution subject to the prospectus and
registration requirements of Canadian securities legislation, to the extent that
the trade is at that time subject to any such Canadian securities legislation.
 
12.5         The Subscriber acknowledges and agrees that all costs and expenses
incurred by the Subscriber (including any fees and disbursements of any special
counsel retained by the Subscriber) relating to the purchase of the Shares shall
be borne by the Subscriber.
 
13.           Collection of Personal Information
 
13.1         The Subscriber acknowledges and consents to the fact that the
Company is collecting the Subscriber's personal information for the purpose of
fulfilling this Agreement and completing this offering. The Subscriber's
personal information (and, if applicable, the personal information of those on
whose behalf the Subscriber is contracting hereunder) may be disclosed by the
Company to (a) stock exchanges or securities regulatory authorities, (b) the
Company's registrar and transfer agent, and (c) any of the other parties
involved in this offering, including legal counsel, and may be included in
record books in connection with this offering. By executing this Agreement, the
Subscriber is deemed to be consenting to the foregoing collection, use and
disclosure of the Subscriber's personal information (and, if applicable, the
personal information of those on whose behalf the Subscriber is contracting
hereunder) and to the retention of such personal information for as long as
permitted or required by law or business practice. Notwithstanding that the
Subscriber may be purchasing Shares as agent on behalf of an undisclosed
principal, the Subscriber agrees to provide, on request, particulars as to the
identity of such undisclosed principal as may be required by the Company in
order to comply with the foregoing.
 
 
 

--------------------------------------------------------------------------------

 
 
14.           Costs
 
14.1         The Subscriber acknowledges and agrees that all costs and expenses
incurred by the Subscriber (including any fees and disbursements of any special
counsel retained by the Subscriber) relating to the acquisition of the Shares
shall be borne by the Subscriber.
 
15.           Governing Law
 
15.1         This Agreement is governed by the laws of the State of New Jersey.
 
16.           Survival
 
16.1         This Agreement, including without limitation the representations,
warranties and covenants contained herein, shall survive and continue in full
force and effect and be binding upon the parties hereto notwithstanding the
completion of the purchase of the Shares by the Subscriber pursuant hereto.
 
17.           Assignment
 
17.1         This Agreement is not transferable or assignable.
 
18.           Execution
 
18.1         The Company shall be entitled to rely on delivery by facsimile
machine of an executed copy of this Agreement and acceptance by the Company of
such facsimile copy shall be equally effective to create a valid and binding
agreement between the Subscriber and the Company in accordance with the terms
hereof.
 
19.            Severability
 
19.1         The invalidity or unenforceability of any particular provision of
this Agreement shall not affect or limit the validity or enforceability of the
remaining provisions of this Agreement.
 
20.            Entire Agreement
 
20.1         Except as expressly provided in this Agreement and in the
agreements, instruments and other documents contemplated or provided for herein,
this Agreement contains the entire agreement between the parties with respect to
the sale of the Shares and there are no other terms, conditions, representations
or warranties, whether expressed, implied, oral or written, by statute or common
law, by the Company or by anyone else.
 
21.           Notices
 
21.1         All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted by any
standard form of telecommunication. Notices to the Subscriber shall be directed
to the address as follows:
 
Notices to the Company shall be directed to the Company’s CEO at 2500 Plaza 5,
25th Floor, Harborside Financial Center, Jersey City, NY, 07311, USA.
 
Notices to Subscriber shall be directed to LMG Sales 2518 West Mile 10 North,
Weslaco, TX 78596 USA
 
 
 

--------------------------------------------------------------------------------

 
 
Counterparts
 
21.2         This Agreement may be executed in any number of counterparts, each
of which, when so executed and delivered, shall constitute an original and all
of which together shall constitute one instrument.
 
IN WITNESS WHEREOF the Subscriber has duly executed this Agreement as of the
date first above mentioned.
 
DELIVERY INSTRUCTIONS
 
1.
Delivery - please deliver the certificates to:
 
2518 West Mile 10 North, Weslaco, TX 78596 USA
   
2.
Registration - registration of the certificates which are to be delivered at
closing should be made as follows:
 
 LMG Sales
 
(name)
 
 2518 West Mile 10 North, Weslaco, TX 78596 USA
 
(address)
   
3.
The undersigned hereby acknowledges that it will deliver to the Company all such
additional completed forms in respect of the Subscriber's purchase of the Shares
as may be required for filing with the appropriate securities commissions and
regulatory authorities.




 
LMG Sales
 
(Name of Subscriber – Please type or print)
         
 
 
(Signature and, if applicable, Office)
         
 
 
2518 West Mile 10 North
 
(Address of Subscriber)
 
 
 Weslaco, TX,
 
(City, State or Province, Postal Code of Subscriber)
     
  USA
 
(Country of Subscriber)



 
 

--------------------------------------------------------------------------------

 
 
 
A C C E P T A N C E
 
 
The above-mentioned Agreement in respect of the Shares is hereby accepted by
RVPlus Inc.
 
DATED at Jersey City, New Jersey the 7th day of September, 2012.
 
RVPLUS INC.
 
[rvplus8ksig.jpg]
 
Per:
/s/ Cary Lee Peterson, CEO
 
Authorized Signatory

 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
 


 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE B
 
US ACCREDITED INVESTOR QUESTIONNAIRE
 
 
All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Debt Settlement Agreement.
 
This Questionnaire is for use by each Subscriber who is a US person (as that
term is defined Regulation S of the United States Securities Act of 1933 (the “
1933 Act ”)) and has indicated an interest in purchasing Shares of RVPlus Inc.
(the “ Company ”). The purpose of this Questionnaire is to assure the Company
that each Subscriber will meet the standards imposed by the 1933 Act and the
appropriate exemptions of applicable state securities laws. The Company will
rely on the information contained in this Questionnaire for the purposes of such
determination. The Shares will not be registered under the 1933 Act in reliance
upon the exemption from registration afforded by Section 3(b) and/or Section
4(2) and Regulation D of the 1933 Act. This Questionnaire is not an offer of the
Shares or any other securities of the Company in any state other than those
specifically authorized by the Company.
 
All information contained in this Questionnaire will be treated as confidential.
However, by signing and returning this Questionnaire, each Subscriber agrees
that, if necessary, this Questionnaire may be presented to such parties as the
Company deems appropriate to establish the availability, under the 1933 Act or
applicable state securities law, of exemption from registration in connection
with the sale of the Shares hereunder.
 
The Subscriber covenants, represents and warrants to the Company that it
satisfies one or more of the categories of “Accredited Investors”, as defined by
Regulation D promulgated under the 1933 Act, as indicated below: ( Please
initial in the space provided those categories, if any, of an “Accredited
Investor” which the Subscriber satisfies.)
 
_________
Category 1
An organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Shares, with
total assets in excess of US $5,000,000.
     
_________
Category 2
a natural person whose individual net worth, or joint net worth with that
person’s spouse, at the date of this Certification exceeds US $1,000,000,
excluding the value of the primary residence of such person(s) and the related
amount of indebtedness secured by the primary residence up to its fair market
value.
     
_________
Category 3
A natural person who had an individual income in excess of US $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of US $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year.
     

 
 
 

--------------------------------------------------------------------------------

 
 
_________
Category 4
A “bank” as defined under Section (3)(a)(2) of the 1933 Act or savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the 1933
Act acting in its individual or fiduciary capacity; a broker dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934 (United States);
an insurance company as defined in Section 2(13) of the 1933 Act; an investment
company registered under the Investment Company Act of 1940 (United States) or a
business development company as defined in Section 2(a)(48) of such Act; a Small
Business Investment Company licensed by the U.S. Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958 (United
States); a plan with total assets in excess of $5,000,000 established and
maintained by a state, a political subdivision thereof, or an agency or
instrumentality of a state or a political subdivision thereof, for the benefit
of its employees; an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 (United States) whose investment
decisions are made by a plan fiduciary, as defined in Section 3(21) of such Act,
which is either a bank, savings and loan association, insurance company or
registered investment adviser, or if the employee benefit plan has total assets
in excess of $5,000,000, or, if a self-directed plan, whose investment decisions
are made solely by persons that are accredited investors.
 
_________
Category 5
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940 (United States).
     
_____X____
Category 6
A director or executive officer of the Company. (effective Sept. 17, 2012)
     
_________
Category 7
A trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Shares, whose purchase is directed by a sophisticated
person as described in Rule 506(b)(2)(ii) under the 1933 Act.
     
_________
Category 8
An entity in which all of the equity owners satisfy the requirements of one or
more of the foregoing categories.

 
Note that prospective Subscribers claiming to satisfy one of the above
categories of Accredited Investor may be required to supply the Company with a
balance sheet, prior years’ federal income tax returns or other appropriate
documentation to verify and substantiate the Subscriber’s status as an
Accredited Investor.
 
If the Subscriber is an entity which initialed Category 8 in reliance upon the
Accredited Investor categories above, state the name, address, total personal
income from all sources for the previous calendar year, and the net
worth (exclusive of home, home furnishings and personal automobiles) for each
equity owner of the said entity:

 
 
 

--------------------------------------------------------------------------------

 
 
The Subscriber hereby certifies that the information contained in this
Questionnaire is complete and accurate and the Subscriber will notify the
Company promptly of any change in any such information. If this Questionnaire is
being completed on behalf of a corporation, partnership, trust or estate, the
person executing on behalf of the Subscriber represents that it has the
authority to execute and deliver this Questionnaire on behalf of such entity.
 
IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
7th day of September, 2012.
 
If a Corporation, Partnership or Other Entity:
 
If an Individual:
           
  LMG Sales
 
  X
Print of Type Name of Entity
 
Signature
  X
 
  Lupe Garza, OWNER
Signature of Authorized Signatory
 
Print or Type Name
  Sole Propietorship
 
  ###-##-####
Type of Entity
 
Social Security/Tax I.D. No.

 
 
 
 

--------------------------------------------------------------------------------

 
 
CANADIAN INVESTOR QUESTIONNAIRE
 
 
Capitalized terms used in this Questionnaire and not specifically defined have
the meaning ascribed to them in the Debt Settlement Agreement between the
Subscriber and RVPlus Inc. (the “Issuer”) to which this Schedule B is attached.
 
In connection with the purchase by the Subscriber (being the undersigned, or if
the undersigned is acquiring the Shares as agent on behalf of a disclosed
beneficial Subscriber, such beneficial Subscriber, shall be referred herein as
the “ Subscriber ”) of the Shares, the Subscriber hereby represents, warrants
and certifies to the Issuer that the Subscriber:
 

 
(i)
is purchasing the Shares as principal (or deemed principal under the terms of
National Instrument 45-106 - Prospectus and Registration Exemptions adopted by
the Canadian Securities Administrators (“ NI 45-106 ”));
       
(ii)
is resident in or is subject to the laws of the United States:
________________________(List State of Residence); and
       
(iii)
has not been provided with any offering memorandum in connection with the
purchase of the Shares.

 
In connection with the purchase of the Units of the Issuer, the Subscriber
hereby represents, warrants, covenants and certifies that:
 
I.                ALL SUBSCRIBERS PURCHASING UNDER THE “ACCREDITED INVESTOR”
EXEMPTION
 

 
(a)
the Subscriber is not a trust company or trust company registered under the laws
of Prince Edward Island that is not registered or authorized under the Trust and
Loan Companies Act (Canada) or under comparable legislation in another
jurisdiction of Canada; and
       
(b)
the Subscriber is an “accredited investor” within the meaning of NI 45-106, by
virtue of satisfying the indicated criterion as set out in Appendix “A” to this
certificate (YOU MUST ALSO INITIAL OR PLACE A CHECK-MARK ON THE APPROPRIATE LINE
IN APPENDIX “A” ATTACHED TO THIS CERTIFICATE) .

 
By completing this certificate, the Subscriber authorizes the indirect
collection of this information by each applicable regulatory authority or
regulator and acknowledges that such information is made available to the public
under applicable legislation.
 
DATED as of  7th day of September, 2012.
 

 
Print Name of Subscriber (or person signing as agent)
         
By:
     
Signature
         
Title

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
APPENDIX “A”
 
TO CANADIAN INVESTOR QUESTIONNAIRE
 
Accredited Investors only: Please check the appropriate box and initial
 
o
(c)
a person registered under the securities legislation of a jurisdiction of Canada
as an adviser or dealer, other than a person registered solely as a limited
market dealer under one or both of the Securities Act (Ontario) or the
Securities Act (Newfoundland and Labrador),
     
o
(d)
an individual registered or formerly registered under the securities legislation
of a jurisdiction of Canada as a representative of a person referred to in
paragraph (a),
     
o
(e)
an individual who, either alone or with a spouse, beneficially owns financial
assets having an aggregate realizable value that before taxes, but net of any
related liabilities, exceeds $1,000,000,
     
o
(f)
an individual whose net income before taxes exceeded $200,000 in each of the 2
most recent calendar years or whose net income before taxes combined with that
of a spouse exceeded $300,000 in each of the 2 most recent calendar years and
who, in either case, reasonably expects to exceed that net income level in the
current calendar year,
     
o
(g)
an individual who, either alone or with a spouse, has net assets of at least
$5,000,000,
     
o
(h)
a person, other than an individual or investment fund, that has net assets of at
least $5,000,000 as shown on its most recently prepared financial statements and
that has not been created or used solely to purchase or hold securities as an
accredited investor as defined in this paragraph (f),
     
o
(i)
an investment fund that distributes or has distributed its securities only to




 
(i)
a person that is or was an accredited investor at the time of the distribution,
       
(ii)
a person that acquires or acquired securities in the circumstances referred to
in sections 2.10 [Minimum amount investment] of NI 45-106, or 2.19 [Additional
investment in investment funds] of NI 45-106, or
       
(iii)
a person described in paragraph (i) or (ii) that acquires or acquired securities
under section 2.18 [Investment fund reinvestment] of NI 45-106,



o
(j)
an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt,
     
o
(k)
a trust company or trust company registered or authorized to carry on business
under the Trust and Loan Companies Act (Canada) or under comparable legislation
in a jurisdiction of Canada or a foreign jurisdiction, acting on behalf of a
fully managed account managed by the trust company or trust company, as the case
may be,
     
o
(l)
a person acting on behalf of a fully managed account managed by that person, if
that person




 
(i)
is registered or authorized to carry on business as an adviser or the equivalent
under the securities legislation of a jurisdiction of Canada or a foreign
jurisdiction, and
       
(ii)
in Ontario, is purchasing a security that is not a security of an investment
fund,

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
o
(m)
a registered charity under the Income Tax Act (Canada) that, in regard to the
trade, has obtained advice from an eligibility adviser or an adviser registered
under the securities legislation of the jurisdiction of the registered charity
to give advice on the securities being traded,
 
o
(n)
an entity organized in a foreign jurisdiction that is analogous to the entity
referred to in paragraph (a) in form and function,
     
o
(o)
a person in respect of which all of the owners of interests, direct, indirect or
beneficial, except the voting securities required by law to be owned by
directors, are persons that are accredited investors,
     
o
(p)
an investment fund that is advised by a person registered as an adviser or a
person that is exempt from registration as an adviser, or
     
o
(q)
a person that is recognized or designated by the securities regulatory authority
or, except in Ontario and Québec, the regulator as an accredited investor.

 
Dated September 7, 2012.
 

 
X
 
Signature of individual (if Subscriber is an individual)
     
X
 
Authorized signatory (if Subscriber is not an individual)
         
Name of Subscriber (please print)
         
Name of authorized signatory (please print)




--------------------------------------------------------------------------------